Citation Nr: 1137887	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-12 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the above Regional Office (RO).  In October 2007, the Veteran and his spouse presented testimony at a hearing on appeal before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  This case was then Remanded by the Board in September 2008 for additional development and readjudication.  

The Board notes that, during portions of the pendency of this appeal, the Veteran has been represented by the Disabled American Veterans and the American Legion.  In May 2010 letter, VA notified the Veteran that clarification was necessary regarding his wishes for representation.  The letter further informed him that if a response was not received within 30 days of the date of the letter, VA would assume it was his wish to represent himself and would resume review of his appeal.  The Veteran did not respond to that letter.  A similar letter was sent in September 2010, again with no response from the Veteran.  Thus, pursuant to these letters, the Board will proceed to adjudicate the Veteran's appeal.  

In current status, the case returns to the Board following the completion of development made pursuant to a second remand in November 2010.


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's military service and was not manifest to a compensable degree within one year after his separation from service or indeed until many years thereafter.  Competent and credible evidence of a nexus between his current hearing loss and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's military service and was not manifest until many years after his separation from service.  Competent and credible evidence of a nexus between his current tinnitus and service is not of record. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in April 2004 the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  Additional letters in November 2007, November 2008, and November 2010 provided further notice, including information as to how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  The timing defect of this later correspondence was cured by the RO's subsequent readjudications of the claims on appeal and issuance of supplemental statements of the case in April 2010 and August 2011.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claims for service connection for hearing loss and tinnitus.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded a VA examination in January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran maintains that he has hearing loss and tinnitus that are directly related to excessive noise exposure during service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served as a truckmaster (light vehicle driver/chauffer).  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Thus, the Board concedes the Veteran's exposure to noise in service.  

In his claims for service connection, the Veteran reported the onset of hearing loss and tinnitus as a result of working around heavy machinery and infantry during military service.  However, neither hearing loss nor tinnitus was present during service, at the time of discharge, or within a year thereafter.  Service treatment records (STRs), including the Veteran's separation audiogram conducted in December 1967, are negative for complaints, findings or treatment for hearing loss, tinnitus, or other ear pathology.  See, e.g., January 2011 VA audiological evaluation report in which the examiner interpreted the audiogram results conducted in service.  

Furthermore, there is no evidence of hearing loss having manifested to a compensable degree within one year of separation from active service.  In fact, post-service treatment records are devoid of references to any pertinent disorder until a VA audiological evaluation in May 1996.  At that time, the Veteran complained of tinnitus of several years with history of noise exposure.  Puretone thresholds in the right ear were 30, 10, 35, 55, and 60 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz (Hz) respectively, and for the left ear at the same frequencies were 30, 20, 50, 55, and 55 decibels.  Speech recognition was 92 percent in the right ear and 96 percent in the left ear.  The clinical impression was tinnitus probably related to high frequency sensorineural hearing loss secondary to noise exposure.  

At best, this opinion does little more than indicate the possibility that the Veteran's hearing loss and tinnitus are related to service and thus is entitled to minimal probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  Moreover, it appears that, for almost three decades after service, the Veteran did not complain of, or receive treatment for, any symptoms referable to his hearing loss and tinnitus.  In other words, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

That notwithstanding, in January 2011 the Veteran was referred for examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  His chief complaint was of constant tinnitus in both ears and difficult hearing conversational speech.  His noise history included exposure during basic training and as a truck driver.  After service the Veteran had continued noise exposure from constructions sites and tractor noise from farming.  There was no report of recreational noise exposure.  The Veteran reported the onset of tinnitus as unknown.  Pure tone thresholds for the Veteran's right ear were 40, 30, 60, 65, and 65 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for the left ear at the same frequencies were 30, 30, 65, 65, and 70 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in both ears.  The audiologic test results indicate a mild to severe sensorineural hearing loss.  

After reviewing the claims file, the information the Veteran brought with him to the examination, and his self-reported information, the examiner concluded that it was not likely that the Veteran's hearing loss and tinnitus were caused by, aggravated by, or contributed to by his active duty.  The examiner noted that the Veteran served beginning in 1966 and was discharged approximately 2 years later in 1968.  During that time there was no combat service or injuries to the Veteran's ears reported or within one year of his discharge from the military.  Citing to medical literature, the examiner explained that, even when noise exposure/acoustic trauma is conceded, it does not always result in hearing loss.  Indeed, as the Board has previously noted herein, the January 2011 VA examiner interpreted the entrance and discharge audiograms and found them to illustrate normal hearing acuity.  The examiner also found no significant threshold shifts between those two evaluations and no complaints of hearing loss or tinnitus in the service records.  Additionally, the examiner found no records reflective of hearing loss or tinnitus within one year of service discharge in the claims file.  

The January 2011 VA opinion is considered highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical and other history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  He also cited to medical literature in support of his conclusions.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current hearing loss and tinnitus and their relationship to military service.  Therefore, after weighing all the evidence, the Board finds greater probative value in the 2011 VA examiner's conclusions, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  For the reasons discussed above, the May 1996 VA audiologic evaluation, while not discounted entirely, is entitled to less weight in the face of the remaining evidentiary record.

In reaching the above conclusions, the Board has not overlooked the Veteran's personal hearing testimony, his statements to healthcare providers, or his written statements.  As to his assertions that he developed his hearing loss and tinnitus as a result of service, the Board notes that the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., noise exposure, ringing in ears, and decreased hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as to the etiology of his claimed disorders and their etiological relationship to service.  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  

Although the Board acknowledges that the Veteran was exposed to noise in service, that fact alone does not establish a basis for the grant of service connection.  The problems in this case are the STRs, which are negative for evidence of hearing loss or tinnitus and the prolonged period post service without complaints or findings, both of which factor against the Veteran's claim.  Likewise, the competent medical opinion in the record conclusively found no etiological relationship between the noise exposure in service and the subsequent development of hearing loss and tinnitus.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the findings provided by the VA examiner who discussed his history of noise exposure, complaints, manifestations, and then referenced scientific literature in support of his conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Therefore, the preponderance of the evidence is against these claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


